Citation Nr: 1631127	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for right knee instability associated with degenerative joint disease, right knee, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1963 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2014, the Board granted a 20 percent disability rating for the Veteran's right knee degenerative joint disease, based on 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258, for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. The Board declined to assign a separate disability rating for right knee instability.

In September 2015, as a result of the Veteran's appeal of the Board's December 2014 decision, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (Joint Motion) and remanded the part of the Board's September December 2014 decision that had denied entitlement to a separate disability rating under DC 5257 for right knee instability associated with the service-connected degenerative joint disease of the right knee.  The Court dismissed the Veteran's appeal as to the issue of entitlement to a disability rating higher than 20 percent for the right knee degenerative joint disease under DC 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint).

In December 2015, the Board granted the Veteran entitlement to a separate 10 percent disability rating for slight lateral instability of the right knee associated with his service-connected right knee degenerative joint disease.  The Board remanded the issue of entitlement to a separate disability rating higher than 10 percent for right knee instability.  The issue of entitlement to an extraschedular rating was also remanded.

In April 2016, VA's Appeals Management Center issued a supplemental statement of the case and a rating decision which determined that a rating higher than 10 percent was not warranted for the Veteran's right knee instability.  The case has been returned to the Board for further appellate proceedings.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

During the entire rating period on appeal, the Veteran's right knee instability has been no worse than slight.  He has had subjective complaints of instability; however, objective findings show giving way caused by inhibition of the quadriceps muscle without true ligamentous instability, and anterior, posterior, and medial-lateral instability testing, as well as valgus and varus stress testing,  has been normal upon examination.


CONCLUSION OF LAW

During the entire rating period on appeal, the criteria for a disability rating greater than 10 percent for right knee instability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Board Remand

The Board errs as a matter of law when it fails to ensure compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board's remand instructions of December 2015 have been complied with.  In January 2016, the Veteran underwent a VA medical examination for right knee instability, the examiner reviewed the claims file in preparing the examination report, and the claim was readjudicated by a supplemental statement of the case of April 2016.

Duties to Notify and to Assist

The development of the Veteran's claim has been consistent with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was given required VCAA notice by a letter of July 2010.

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and there is no reasonable possibility that further assistance would aid in substantiating the claim.  The evidence of record includes statements of the Veteran and postservice VA treatment records.

The Veteran underwent VA examinations of his right knee in July 2010, July 2012, and January 2016.  In its December 2015 order, the Board found the examination of July 2012 to be inadequate to the extent that examiner failed to address the Veteran's contentions as to right-knee instability.  The July 2012 examination was also found to be inadequate because the examiner failed to describe the severity of the Veteran's knee instability.  The January 2016 examiner reviewed the Veteran's VA claims file, addressed the Veteran's contentions as to right knee stability, and described the severity of any current subluxation or lateral instability of the Veteran's right knee.  The July 2016 examination report contains sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria and is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination or opinion must be adequate).

Legal criteria

Disability ratings are determined by applying the criteria of diagnostic codes set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and their residuals in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The assignment of a particular diagnostic code depends on the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See 38 C.F.R. 
§ 3.400(o)(2) (2015); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After the evidence is assembled, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 4.6 (2015).  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2015).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  The intent of the VA Schedule for Rating Disabilities (Rating Schedule) is to recognize "painful motion with joint or periarticular pathology as productive of disability" and (with or without degenerative arthritis) "actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  See 38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6. 

Analysis

The Veteran is service-connected for degenerative joint disease of the right knee under DC 5258, with a rating of 20 percent from June 8, 2010 (a rating which remains undisturbed by this decision, as it is no longer on appeal).  He has been granted a separate evaluation for right knee instability under DC 5257, with a rating of 10 percent from June 8, 2010.  See rating decision of April 2016.  It is this rating that remains on appeal. The Veteran argues that his right-knee instability "is more disabling than the current evaluation reflects."  See Veteran's post-remand brief of June 2016.  The Veteran filed his claim for an increased rating in June 2010.  Accordingly, while the entire claims file has been reviewed, the Board focuses its discussion on evidence relating to instability of the right knee from June 2009, one year prior to the date of the receipt of the increased rating claim.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

VA treatment records of April 2010 note the Veteran's report of right knee pain and occasional swelling.  He stated that his right knee "pops and grinds as he goes up and down stairs."  No collateral laxity or palpable spasm was noted.  The Veteran "mounted/dismounted exam table without any problem."  The Veteran also reported right knee pain following a weekend in which he had helped his daughter move and had pulled his grandson in a wagon.  Following these activities, his right knee was swollen, and he could "hardly walk."  The clinician noted the Veteran's slow gait with crutches to aid in ambulation.  There was "swelling and effusion right lateral knee - arojm [sic] limited by pain, no loss of strength."   See April 2010 VA treatment records.

A May 2010 VA treatment record found the strength of the Veteran's right knee to be within normal limits. No deficits were noted.  His gait was characterized as "independent, without assistive device. (+) antalgia on the right."   The assessment of a physical therapist was: "Pt. presents w/ impaired joint mobility and muscle performance associated w/ connective tissue dysfunction of the knees."  It was noted that the Veteran complained of right knee pain that "comes and goes depending on the activity," knee swelling, and "'popping' and buckling at time[s]."  See May 2010 VA treatment record.

The Veteran underwent a VA medical examination in July 2010.  The medical history portion of the examination report noted the Veteran's complaint of "intermittent, 4/10 right knee pain aggravated by walking, especially using stairs."  The Veteran experienced locking, instability, and swelling of the knee.  He encountered difficulty in going upstairs to his bedroom, in playing golf for recreation, and in walking for exercise.  Flare-ups were reported to be "primarily activity related" and varying in severity and duration with the occasional result of "having to stay off of his feet for varying periods of time."  The Veteran reported wearing a knee brace when doing "heavy activity."  On physical examination, there was "no ligamentous laxity in any direction of the right knee."

A VA treatment record of August 2011 notes: "Bilat knee pain - pops and grinds as he goes up and down stairs. Occ swell. Bilat DJD, R>L; left lateral meniscal tear; bilat small effusion and Bakers cysts."

In June 2012, the Veteran stated that his knee condition had worsened since the VA examination of July 2010.  He requested a more current and thorough exam to evaluate his flexion, extension, and instability.  See VA Form 9 of June 2012.

The Veteran underwent a VA examination in July 2012.  The examiner noted in the medical history portion of the report that the Veteran had had physical therapy for over six weeks, received corticosteroid injections in his right knee, used a topical gel for pain relief, and wore a brace or ACE wrap for compression.  The Veteran reported "frequent flare-ups when he takes a misstep that results in increased pain and swelling."  Upon examination, the Veteran had tenderness or pain to palpation for the right joint line or soft issue of the knee.  Muscle strength testing was 5/5 for right knee flexion and 5/5 for right knee extension.  See report of VA examination of July 2012.

As for joint stability testing of the right knee, anterior instability (Lachman test) and posterior instability (posterior drawer test) were normal.  Medial-lateral instability (applying valgus/varus pressure to knee in extension and 30 degrees of flexion) was also normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  Id.

A "meniscal tear of the right knee" and the fact that the Veteran has not had a meniscectomy were noted.  The examiner noted frequent episodes of joint effusion of the right knee.  The Veteran has no surgical or other scars related to the right knee.  The Veteran used a brace as an assistive device for locomotion.  He stated that he wore the brace on his right knee only occasionally because it is "too awkward to wear."  He more frequently wore an ACE wrap on his right knee.  The functional impact was found to be "limited from heavy labor jobs [but] able to do light duty or sedentary work."  Id.

The Veteran's right knee was again examined in January 2016.  See VA examination report of January 2016 and opinion report of February 2016.  The Veteran stated that his symptoms had their onset in 2010 and progressed over the years.  He reported limitations in daily activity such as walking.  He complained of pain in both knees when ascending and descending stairs and with prolonged sitting.  He stated that both knees will stiffen up with prolonged standing.  The Veteran stated that he "does not take any meds for the pain."  His intermittent steroid injections were noted.  Id.  The report also noted that degenerative arthritis of the right knee was shown by x-rays.  Id.

The Veteran reported that flare-ups occur generally three or four times per year depending on the activity, such as playing with his grandchildren.  He reported difficulty negotiating stairs and in kneeling and bending. He also stated that there is "always a painful sensation."  He reported the functional loss of decreased bending, decreased length of walking distances, and an inability to jog, swim, climb, or hike.  The Veteran stated that he last worked as a technician, that his knee pain did not interfere significantly with his job, and that he retired in 2002.  Id.

Although it was noted that the Veteran reported "giving way" in both knees, with the left being worse than the right, the examiner checked "none" when asked for a history of right or left lateral instability. The examiner determined that the Veteran "does not have true ligamentous instability."  Anterior instability (Lachman's test), posterior drawer test, and valgus and varus stress testing were normal in both the left knee and right knee.  In the examiner's opinion, it was likely the case that the Veteran experiences "giving way . . . in the absence of ligamentous instability [because] the quadriceps muscle is inhibited as a protective mechanism to the knee."

The Veteran's right-knee instability is currently rated as 10 percent disabling as a consequence of "slight" recurrent subluxation or lateral instability under DC 5257.  DC 5257 addresses recurrent subluxation or lateral instability of the knee and provides for a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent maximum rating for severe impairment.  See 38 C.F.R. § 4.71a (2015), DC 5257 (2015).  In order to qualify for the next higher rating of 20 percent, the evidence must be at least in equipoise as to whether the recurrent subluxation or lateral instability is "moderate."  The terms "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.

Taking all the evidence into account, the Board finds that a preponderance of the evidence is against finding that the Veteran's symptoms represent more than "slight" impairment under DC 5257.  As a layperson, the Veteran is competent to attest to experienced symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's reports of flare-ups and occasional instability are competent and credible.  He reports that his knee buckles at times depending on the activity.  He has characterized his right knee pain as "4/10" and aggravated by walking, especially when using stairs.  He states that there is frequently pain and swelling when he takes a misstep.  In addition, the Veteran has worn a brace on his right knee only occasionally and when doing heavy activity.

In determining whether the Veteran's knee disability has shown moderate or severe subluxation or instability, the Board assigns more weight in this case to the lack of objective evidence of instability.  The Veteran's right-knee instability has been characterized by giving way, pain (including pain with weight-bearing), occasional popping and grinding, swelling, locking, difficulty bending and kneeling, and limitations in activities such as walking, jogging, hiking, and swimming.  Although noted to be using crutches for ambulation in April 2010 following a weekend flare-up, the Veteran's gait was "independent" in May 2010.  The April 2010 VA treatment record found no collateral laxity of the right knee.  Joint stability was normal upon examination in July 2012.  Furthermore, the findings of the July 2016 VA examination were "normal" for all aspects of stability of the right knee.  In particular, anterior, posterior, and medial-lateral instability testing, as well as valgus and varus stress testing, have all been found to be normal.  The Board finds that the medical record and evaluations constitute the most probative evidence, as specific testing was used to ascertain whether instability or subluxation manifested for rating and treatment purposes.  The July 2016 examiner also offered an explanation for the giving way that the Veteran experiences, namely that the Veteran's "quadriceps muscle is inhibited as a protective mechanism to the knee."

With respect to additional, separate evaluations, the Board notes that the Veteran has been awarded a 20 percent disability rating from June 8, 2010 under DC 5258 for degenerative joint disease, right knee (previously rated under 5010-5261).  See Board decision of December 2014.  The Court's approval of the Joint Motion served to dismiss the Veteran's appeal as to entitlement to a disability rating higher than 20 percent for right knee degenerative joint disease pursuant to DC 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint).  See CAVC decision of September 2015.  The Joint Motion specifically stated that "the parties do not wish to disturb that portion of the Board's decision favorable to the Appellant that granted an increased rating to 20 percent for Appellant's service-connected right knee condition pursuant to DC 5258."  Id.


Extraschedular rating

The Board does not have authority to grant an extraschedular rating in the first instance but can determine that a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has been assigned a 10 percent rating for his recurrent subluxation or lateral instability of the right knee.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptoms pertaining to his service-connected right-knee instability.  The Veteran's right knee disability is manifested by giving way, pain (including pain with weight-bearing), swelling, difficulty bending and kneeling, and limitations in activities such as walking, jogging, hiking, and swimming.  The Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Referral for extraschedular consideration is therefore not required under 38 C.F.R. 
§ 3.321(b)(1).

The Board notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In the case at hand, there is no evidence or allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently service-connected for: degenerative joint disease, right knee (previously rated under 5010-5261), rated as 20 percent disabling; left chondromalacia patella, posttraumatic with instability, rating as 10 percent disabling; posttraumatic arthritis, left knee associated with left chondromalacia patella, posttraumatic with instability, rated as 10 percent disability; and right knee instability associated with degenerative joint disease, right knee (previously rated under 5010-5261).  The Veteran has not argued during the current appeal that his service-connected instability of the right knee results in further disability when looked at in combination with his other service-connected disabilities.

TDIU

A total disability rating based on individual unemployability due to a service-connected disability (TDIU), when either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has not been raised in this case.  The Veteran states that he last worked in 2002 as a technician and that his knee pain did not interfere significantly with his job.  In short, the Veteran has not asserted, and the medical evidence does not support, that his right knee disability renders him unable to obtain or maintain a substantially gainful occupation within the meaning of 38 C.F.R. § 416(a).  

Conclusion

Under the facts of this case, in which objective physical examination indicates normal right knee stability, and taking into account the Veteran's account of giving way, a constant painful sensation, and flare-ups that occur generally three or four times per year depending on the activity, a preponderance of the evidence is against finding that the Veteran's right knee instability is greater than "slight" within the meaning of DC 5257.  The Board finds that the Veteran has not met the criteria for a rating in excess of 10 percent for right knee instability associated with degenerative joint disease at any time during the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The benefit-of-the-doubt rule is not for application because there is not an approximate balance of evidence.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an increased rating for right knee instability associated with degenerative joint disease, right knee, currently rated at 10 percent, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


